DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-21 are pending.

Response to Arguments

Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/19/2022.
The application has been amended as follows:
In the Claims:
1.	(currently amended): A method of identity authentication for a VoIP call, used in a first communication device supporting session initiation protocol, SIP, and blockchain transmission technology, the method comprising: 
requesting an identity signature from a second communication device during a SIP call establishment; 
the first communication device receiving the identity signature transmitted by the second communication device, wherein the identity signature of the second communication device is generated by the second communication device according to a private key of the second communication device, and the second communication device is a proxy server or a callee;
querying a public key corresponding to the identity signature of the second communication device from a blockchain server;
utilizing the public key to verify the identity signature when obtaining the public key from the blockchain server, to generate a verification result; and 
determining to continue or terminate the SIP call establishment based on the verification result.

2.	(original): The method of claim 1, further comprising:
terminating or cancelling the SIP call establishment when not obtaining the public key from the blockchain server.

3.	(original): The method of claim 1, wherein the step of utilizing the public key to verify the identity signature when obtaining the public key from the blockchain server, to generate the verification result comprises:
utilizing the public key to decrypt the identity signature;
determining the verification result is success when the identity signature is successfully decrypted and the decrypted identity signature is conformed to a predetermined rule; and
determining the verification result is failure when the identity signature is not successfully decrypted or when the identity signature is successfully decrypted but the decrypted identity signature is not conformed to the predetermined rule.

4.	(original): The method of claim 3, wherein the step of determining to continue or terminate the SIP call establishment based on the verification result comprises:
continuing the SIP call establishment when the verification result is success; and
terminating the SIP call establishment when the verification result is failure.

5.	(original): The method of claim 2, further comprising:
indicating a notification message to a user when terminating the SIP call establishment.

6.	(original): The method of claim 4, further comprising:
indicating a notification message to a user when terminating the SIP call establishment.

7.	(original): The method of claim 3, wherein the predetermined rule is a predetermined format of the identity signature, the predetermined format includes at least one of a target address, a source address, time and a session identity, and the predetermined rule is included in plaintext data carried by the identity signature transmitted from the second communication device.

8.	(original): The method of claim 7, further comprising:
examining the plaintext data carried by the identity signature, wherein the examining step comprises:
   determining whether the plaintext data is conformed to a predetermined plaintext pattern; and
   requesting the second communication device to transmit the identity signature or terminating the SIP call establishment when the plaintext data is not conformed to the predetermined plaintext pattern.

9.	(original): The method of claim 8, wherein the step of querying the public key corresponding to the identity signature from the blockchain server comprises:
querying the public key corresponding to the identity signature from the blockchain server when the plaintext data is conformed to the predetermined plaintext pattern.

10.	(original): The method of claim 1, wherein requesting the identity signature from the second communication device during the SIP call establishment comprises:
transmitting a request message of the SIP or hypertext transfer protocol, HTTP, to the second communication device, wherein the request message is used for indicating the second communication device to transmit the identity signature to the first communication device.

11.	(original): The method of claim 10, wherein the request message is an invite message or an acknowledgement message of the SIP.

12.	(original): The method of claim 1, wherein the identity signature transmitted by the second communication device includes a plaintext data, and the method further comprises examining the plaintext data, wherein the examining step comprises:
determining whether the plaintext data is conformed to a predetermined plaintext pattern; and
   requesting the second communication device to transmit the identity signature or terminating the SIP call establishment when the plaintext data is not conformed to the predetermined plaintext pattern.

13.	(original): The method of claim 1, wherein the step of querying the public key corresponding to the identity signature from the blockchain server comprises:
   transmitting a query message to the blockchain server;
   receiving a response message including a blockchain data from the blockchain server; and 
   sorting the public key from the blockchain data.

14.	(currently amended): A first communication device for identity authentication, the first communication device supporting session initiation protocol, SIP, and blockchain transmission technology and comprising:
a microprocessor, for executing a program code; and
a storage unit, coupled to the microprocessor, for storing the program code, wherein the program code instructs the microprocessor to perform the following steps:
requesting an identity signature from a second communication device during a SIP call establishment; 
the first communication device receiving the identity signature transmitted by the second communication device, wherein the identity signature of the second communication device is generated by the second communication device according to a private key of the second communication device, and the second communication device is a proxy server or a callee;
querying a public key corresponding to the identity signature of the second communication device from a blockchain server;
utilizing the public key to verify the identity signature when obtaining the public key from the blockchain server, to generate a verification result; and 
determining to continue or terminate the SIP call establishment based on the verification result.

15.	(previously presented): The first communication device of claim 14, wherein the program code further instructs the microprocessor to perform the following steps: 
terminating or cancelling the SIP call establishment when not obtaining the public key from the blockchain server.

16.	(previously presented): The first communication device of claim 14, wherein the program code further instructs the microprocessor to perform the following steps: 
utilizing the public key to decrypt the identity signature;
determining the verification result is success when the identity signature is successfully decrypted and the decrypted identity signature is conformed to a predetermined rule; and
determining the verification result is failure when the identity signature is not successfully decrypted or when the identity signature is successfully decrypted but the decrypted identity signature is not conformed to the predetermined rule.

17.	(previously presented): The first communication device of claim 16, wherein the program code further instructs the microprocessor to perform the following steps: 
continuing the SIP call establishment when the verification result is success; and
terminating the SIP call establishment when the verification result is failure.

18.	(previously presented): The first communication device of claim 15, wherein the program code further instructs the microprocessor to perform the following steps: 
indicating a notification message to a user when terminating the SIP call establishment.

19.	(previously presented): The first communication device of claim 17, wherein the program code further instructs the microprocessor to perform the following steps: 
indicating a notification message to a user when terminating the SIP call establishment.

20.	(previously presented): The first communication device of claim 14, wherein the program code further instructs the microprocessor to perform the following steps: 
transmitting a request message of the SIP or hypertext transfer protocol, HTTP, to the second communication device, wherein the request message is used for indicating the second communication device to transmit the identity signature to the first communication device.

21.	(previously presented): The first communication device of claim 14, wherein the program code further instructs the microprocessor to perform the following steps: 
transmitting a query message to the blockchain server;
    receiving a response message including a blockchain data from the blockchain server; and 
    sorting the public key from the blockchain data.

22-25.	(cancelled)
			               Allowable Subject Matter
Claims 1-21 are allowed.
Reason for allowance
The invention defined in claims 1 and 14 are not suggested by the prior art of record. 
The prior art of record (in particular, Owen; Brad R. et al. US 20070101144 A1, Nelson;
Amy Christine US 20200084042 A1, La Joie; Michael L. et al. US 20070276925 Al, BARRS J W US 20200220725, KIM; Hyeongseon US 20190311107, Cheng; Lee C. US 9754299, Sundaresan; Prakash US 10715311, Har; Omer US 20120144198,
Monica; Diogo et al. US 20200234278 A1, Mattsson; Sven Johan Evert Johny et al. US
20100146061 Ai, Greg Rosenberg US 7237114, Leana Golubchik et al. US 20020032865, Jarvis; Graeme et al. US 20190096021 A1 and Diaz Vico; Jesus et al. US 20200295934 A1) singly or in combination does not disclose, with respect to independent claim 1, “the first communication device receiving the identity signature transmitted by the second communication device, wherein the identity signature of the second communication device is generated by the second communication device according to a private key of the second communication device, and the second communication device is a proxy server or a callee;
querying a public key corresponding to the identity signature of the second
communication device from a blockchain server;
utilizing the public key to verify the identity signature when obtaining the public
key from the blockchain server, to generate a verification result.” and similar limitations of independent claim 14 in combination with the other claimed features as a whole.
Therefore independent claims 1,and 14 are allowed.
Dependent claims 2-13 and 15-21 are also allowed based on their dependencies on independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493